Citation Nr: 1135096	
Decision Date: 09/19/11    Archive Date: 09/23/11

DOCKET NO.  07-00 114A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs


ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1972 to July 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which denied the claim sought.

In September 2008 and March 2010, the case was remanded to the RO for further development.  The case is again before the Board for appellate review.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the Board observes that additional development is required prior to adjudicating the Veteran's claim for a TDIU.

A remand by the Board confers upon the veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Under the applicable criteria, a TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2010).  For purposes of establishing a single 60 percent disability, disabilities affecting a single body system can be considered one disability.  Here, the Veteran's bilateral hearing loss and tinnitus affect a single body system and are considered a single disability for purposes of 38 C.F.R. § 4.16(a).  As these disabilities combine to 60 percent, the Veteran has a single service-connected disability ratable at 60 percent.

The remaining issue is whether the Veteran's service-connected disabilities render him unemployable.  In March 2010, the Board remanded the claim, instructing the RO to provide the Veteran with a VA examination and to obtain an opinion as to whether the Veteran's service-connected otitis media, tinnitus, and bilateral hearing loss rendered the Veteran unable to obtain or maintain gainful employment without regard to his age or nonservice-connected disabilities.

In April 2010, the Veteran was afforded a VA examination with an audiologist.  The audiologist found that the Veteran's hearing loss, tinnitus, and otitis media combination "could preclude" the Veteran from obtaining gainful employment in situations where the Veteran would be required to hear within the range of a normal conversation level.  She also noted that the Veteran would be unable to localize where sounds were coming from due to the asymmetry of his hearing loss, as well as unable to differentiate words in background noise.  She additionally found that the Veteran would not be able to function well on the phone without amplification.  The audiologist deferred to a VA physician for further remarks on the Veteran's employability.

In May 2010, the Veteran was afforded a VA examination with a physician.  The physician opined that the Veteran was unable to drive due to dizzy spells.  During the examination, the Veteran had indicated that employment was difficult due to not being able to hear or follow instructions, and the employer feeling that the Veteran may be a liability due to his dizziness and falling.  The physician found, therefore, that the Veteran would not be able to obtain or retain any gainful employment due to his chronic vertigo, dizziness, and his hearing impairment.

The March 2010 remand instructions specifically requested an opinion relating to the question of unemployability only due to service-connected disabilities.  The Veteran is not service connected for dizziness, vertigo, or any other similar disability.  As such, the May 2010 opinion is inadequate because the physician considered both the Veteran's nonservice-connected disabilities and his service-connected disabilities in determining the Veteran's employability.  The April 2010 opinion is also inadequate because the opinion was speculative, as the audiologist stated that the Veteran's service-connected disabilities "could" preclude the Veteran from obtaining and retaining employment.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  See generally Obert v. Brown, 5 Vet. App. 30 (1993) (a medical opinion expressed in terms of "may," also implies "may or may not" and is too speculative to establish a plausible claim).

As both the April 2010 and May 2010 opinions are inadequate, an addendum medical opinion from the physician who performed the May 2010 examination should be obtained on remand.  

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain relevant treatment records from the VA Medical Center in Altoona, Pennsylvania dating since August 2009.

2.  After the above has been accomplished to the extent possible, return the claims file to the physician who conducted the May 2010 VA examination, if available.  After review of the claims file, the examiner should provide an opinion as to whether the Veteran's service-connected bilateral hearing loss, tinnitus, and otitis media, when considered together, preclude him from obtaining or retaining gainful employment, without regard to the Veteran's age or nonservice-connected disabilities?  A complete rationale for the opinion expressed should be provided.  The opining physician must consider only the Veteran's service-connected disabilities (listed above) in rendering his or her opinion on employability. 

If the previous physician is no longer available, then the requested opinion should be rendered by another qualified physician.  If a new examination is deemed necessary to provide the requested opinion, one should be scheduled.

3.  After the development requested above has been completed to the extent possible, the record should again be reviewed.  If the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  VA will notify the Veteran if further action is required on his part.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


